DETAILED ACTION
Disposition of Claims
Claims 1-11 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2021/0023163A1, Published 01/28/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which  addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claim 2 is objected to because of the following informalities:  a colon (:) is required after the recitation of “SEQ ID NO” (e.g. “SEQ ID NO: 2”).  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 and dependent claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	It is unclear if the recited element within parentheses (See e.g. "(A,I,L,F,V,P,G)") is a required element of the claim.  It is suggested that the Applicant amend the claim to either remove the parentheses or amend the claims to recite the items within the parentheses as additional dependent claims which further limit the independent, parent claim.  


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method of treating a subject having or being at risk of developing an active human cytomegalovirus (HCMV) infection, the method comprising administering to said subject an effective amount of an isolated peptide of 9 to 30 amino acids comprising an amino acid sequence according to SEQ ID NO: 1 (VMAPRTLXL), wherein X is a hydrophobic amino acid selected from the group consisting of A, I, L, F, V, P, and G, wherein the method expands and/or activates NKG2C+ natural killer (NK) cells.
Further limitations on the method according to claim 1 are wherein said peptide comprises an amino acid sequence consisting of SEQ ID NO: 2 (VMAPRTLFL)(claim 2); wherein the treatment inhibits reactivation of HCMV (claim 3); wherein the treatment reduces viral titers in an individual infected with HCMV (claim 4); wherein the subject has leukemia and the treatment inhibits reactivation of HCMV infections in subjects having received hematopoietic stem cell transplantation (claim 5); wherein the peptide is administered in combination with an adjuvant that enhances production of, or comprises, IL-15, IL-12 and/or IL-18 (claim 6); wherein the peptide is administered in combination with a check point 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom (US20030171280A1, Pub. 09/11/2003; hereafter “Soderstrom”), and further in view of Foley et. al. (Foley B, et. al. J Immunol. 2012 Nov 15;189(10):5082-8. Epub 2012 Oct 17.), Fruh et. al. (US20180298404A1, Pub. 10/18/2018, Priority 02/10/2015; hereafter “Fruh”); and Kuijpers et. al. (Kuijpers TW, et. al. Blood. 2008 Aug 1;112(3):914-5.; hereafter “Kuijpers”.)
The Prior Art
Soderstrom teaches the use of HLA-E binding peptides for medicinal use, specifically wherein the peptide modulates the effect of CD94/NKG2 cell receptors (entire document; see reference claim 1; abstract.)  Soderstrom teaches the peptide with the sequence consisting of VMAPRTLVL or VMAPRTLFL (Fig. 11; ¶[0055-0056]), and that the peptide would be about 4-24 amino acids in length, more preferably about 6-15 amino acids (¶[0052]).  Soderstrom teaches exposing a subject to an effective amount of said HLA-E binding peptide and elevate or inhibit the binding of CD94/NKG2 cellular receptor to the peptide/HLA-E complex at the surface, wherein said patient is one who is subject to an inflammatory or autoimmune disease or condition, viral infection, graft rejection or cancer, and the peptide may in these cases be administered in a prophylactic or therapeutic effective dose to prevent or inhibit a related disease condition or symptom (¶[0025]).  While Soderstrom notes the HLA-E mediated presentation of the peptide inhibits recognition by CD94/NKG2C receptors (Example III starting at ¶[0226]), the art and the methods claimed by the instant invention have shown that HLA-E loaded with peptide can be recognized by CD94/NKG2C and cause activation of NK cells.  Further, while a preferred embodiment is instant claim 2).  Soderstrom teaches the use of these molecules includes treatments for cancer and viral infections; as Soderstrom teaches the active steps of the methods as claimed, the methods performed by Soderstrom inherently would induce the claimed activation of NKG2C+ NK cells.
Soderstrom teaches that cancers such as ovarian cancer and myeloid leukemia can be treated using the methods of the invention, as well as viral infections (¶[0025-0026][0057][0079][0127]).  Soderstrom teaches the methods may be administered along with drugs, therapeutic agents, carriers, diluents, adjuvants, such as complete Freund’s adjuvant, which stimulates such interleukins as IL-12 and IL-15 (¶[0029-0030][0129][0186][0320]; instant claim 6).  Soderstrom teaches the peptide may be delivered via vector, such as an attenuated vaccinia viral vector (¶[0192]; instant claims 9-11).  
While Soderstrom teaches the use of HLA-E peptides to treat cancer and viral infections in a host, Soderstrom is silent as to specifically treating cytomegalovirus (CMV) infections, or inhibiting CMV from reactivation in a host.  
Fruh teaches MHC-E is known to avidly bind canonical VMAPRTL(LVI)L peptides and other closely related 9mer peptides that are derived from positions 3-11 of MHC-la leader sequences for presentation to NKG2A (and to a lesser extent, NKG2C) molecules on NK cells.  This highly conserved interaction delivers a predominately inhibitory signal to NK cells when cells express normal levels of MHC-la.  However, upon interference with MHC-la biosynthesis by viral infection or neoplastic transformation, this inhibitory signal is reduced, facilitating NK cell activation in response to virally-infected or neoplastic cells (¶[0183]).  Fruh teaches the use of the HLA-E binding peptide from VL9 (also UL40 in CMV, VMAPRTLLL; ¶[0013][0038]) to pre-incubate MHC-E transfected T cells prior to loading.  Fruh teaches this peptide is found in the UL40 protein expressed by CMV, and that CMV has been shown to drive high NKG2C expression, triggering the activation of NK and T cells (¶[0163]).  Note that the strain 68-1 of RhCMV utilized by Fruh in many of the subsequent examples lacks active UL128 and UL130 proteins and is unable to prime NK cells, which results in the surprising lack of NKG2C expression that is 
Foley teaches that CMV induces the expansion of NKG2C+ cells (entire document; see abstract) and that said cells play a role not in controlling CMV replication in the blood, but instead control CMV infection in peripheral tissues to prevent lethal disease (“Discussion”, see p. 5087 ¶ bridging cols.)  Foley teaches NK cells are critical in tumor suppression and in the control of viral infections (p. 5087, rt. col., ¶2; instant claim 4)  Foley teaches that patients with chronic leukemia treated with NK and T cell depleting antibody develop CMV reactivation (p. 5087, ¶ bridging cols.; instant claim 3), and that NK cells play a critical role in mediating the graft vs. leukemia effect in patients following hematopoietic cell transplants (HCT) and NK cells are critical in treating both cancer and CMV infection (p. 5087, rt. col. ¶2; instant claim 5).  
Kuijpers teaches that NKG2C+ cells alone, even in the absence of T cells, can inhibit CMV infection (entire document; see Fig. 1).  
Given the teaching of Soderstrom, which teaches the delivery of HLA-E binding peptides to treat cancers and viral infections, one of ordinary skill would be motivated to determine which peptides similar to those of Soderstrom would be most beneficial for treatment of cancer and viral infections, specifically CMV infections.  Fruh teaches the peptide from CMV proteins VL9 and UL40, VMAPRTLLL, binds to HLA-E with high affinity, and that CMV is shown to drive high NKG2C expression.  Foley teaches that NKG2C+ NK cells are critical in tumor and viral infection control, and Kuijpers confirms that NKG2C+ NK cells can treat CMV infection.  Given that Soderstrom teaches that different amino acid sequences of the HLA-E binding protein appear to have different effects on the ability to bind to HLA-E and stimulate NKG2A and NKG2C receptors, one of skill in the art would be further motivated to determine if sequences beyond those preferred by Soderstrom would be useful in the treatment of cancers and viral infections.  Knowing that CMV variants express different versions of the HLA-E binding protein, one would be further motivated to study the HLA-E binding peptides generated by CMV UL40 to determine their effect on CMV infection and reactivation, along with their effect on different types of cancers.  The HLA-E-peptide interaction with  CD94-NKG2C is complex and normally an activating interaction; while the art has not clearly indicated why or how the virus would stimulate this subset of NK cells and still be able to persist in in vivo or ex vivo in order to aid in treatment of CMV infection.  Knowing that the specific peptides encoded by UL40, such as VMAPRTL(F/I)L, can stimulate NKG2C responses, one of skill in the art would be motivated to attempt to either deliver said peptides for an in vivo stimulation of said NK cell subset or would be motivated to isolate NK cells and stimulate ex vivo using HLA-E-peptide complexes in hopes of treating viral infections.  Therefore, the methods of Soderstrom in light of the teachings of Fruh, Foley, and Kuijpers would render obvious the use of VMAPRTL(F/I)L peptides to stimulate NKG2C NK cell responses to treat or inhibit viral infections, especially CMV infections, especially in at-risk populations as required by instant claim 1.  
In summary, it is the opinion of the Office that in light of these teachings, the limitations of instant claims 1-6 and 9-11 would be obvious to one of skill in the art.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom, Foley, Fruh, and Kuijpers as applied to claims 1-6 and 9-11 above, and further in view of Beldi-Ferchiou et. al. (Beldi-Ferchiou A, et. al. Int J Mol Sci. 2017 Oct 12;18(10). pii: E2129.; hereafter “Beldi-Ferchiou”).  
The Prior Art
The teachings of Soderstrom, Foley, Fruh, and Kuijpers have been set forth supra.  While Soderstrom teaches the use of HLA-E binding peptides to treat cancer, Soderstrom fails to teach identifying specific populations of cancer patients before initiation of treatment, specifically those who have HLA-E and HLA-G positive tumors or cancerous cells.  While Foley, Fruh, and Kuijpers render obvious the use of the HLA-E binding peptides to treat CMV infection, they fail to resolve the deficiency in detection of HLA-E and HLA-G expression on tumorigenic cells before treatment.  None of the references alone or in combination teach the combined treatment of the peptide with an immune checkpoint inhibitor.

Given the teachings of Soderstrom, which teach the use of HLA-E peptides to treat cancers and the use of additional therapeutics such as adjuvants with said peptides, one of skill in the art would find it obvious to determine if additional modalities would enhance the peptide treatment of cancer.  Given the teachings from Beldi-Ferchiou, it would be obvious to screen for HLA-E and HLA-G positive cancers in this instance, especially since both can present the preferred HLA-E peptides noted by Soderstrom.  One of skill in the art would find it obvious that said cancers would be more likely to be responsive to treatment from the peptides of the instant invention, as they could competitively inhibit presentation on the cancer cells by the HLA-E and HLA-G molecules.  It would be routine to add additional therapeutics to enhance the potency of such a therapy, such as an antibody to block NKG2A and allow for the “missing self” response to be triggered by NK cells through HLA-E-CD94/NKG2C interaction, especially in light of the teachings of Beldi-Ferchiou.  Given what was known in the art at the time of filing, arriving at the limitations of instant claims 7 and 8 would be obvious and routine optimization steps for one of skill in the art.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,864,245. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming methods of treating an at-risk individual for a CMV using an isolated peptide of about 9-30 amino acids in length comprising SEQ ID NO:2 in order to activate and/or expand NKG2C+ NK cells.  Both claim the use of adjuvants in combination with the peptide, especially those which stimulate IL-12 or IL-18, and the co-administration of checkpoint inhibitors such as CTLA-4 or PD-1.  Both claim the use of recombinant vectors, such as attenuated vaccinia virus, .  



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648